831 F.2d 290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Petitioner-Appellant,v.Howard N. LYLES, Warden, Respondent-Appellee.
No. 87-7539.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 8, 1987.Decided:  Oct. 9, 1987.

Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Aaron Holsey, appellant pro se.
J. Joseph Curran, Jr., Jillyn Kaberle Schulze, Office of Attorney General of Maryland, for appellee.
PER CURIAM:


1
Aaron Holsey, a Maryland inmate, seeks to appeal from the order of the district court denying his "request for release upon bond or upon personal recognizance" in this 28 U.S.C. Sec. 2254 action.  Holsey filed an untimely notice of appeal, and he made no motion requesting an extension.  See Fed.R.App.P. 4(a)(5).  This Court therefore lacks jurisdiction to consider Holsey's appeal.


2
To the extent that Holsey seeks to appeal from a ruling on his petition, the appeal is premature.  There has been no final judgment in the action.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  We deny a certificate of probable cause to appeal.


4
DISMISSED.